Citation Nr: 1613089	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-39 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUES

1. Entitlement to service connection for multiple sclerosis (MS). 

2. Entitlement to service connection for thyroid cancer. 

3. Entitlement to service connection for scleroderma and Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to September 1983, with additional service in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

In March 2012, the Veteran testified before the Board at a hearing held at the RO. A copy of the transcript has been associated with the claims file.

The Board remanded this matter in January 2013.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).
 

FINDINGS OF FACT

1. The Veteran is currently diagnosed with multiple sclerosis and the evidence is at least evenly balanced as to whether multiple sclerosis manifested to a compensable degree within seven years after her separation from service.

2. The preponderance of the evidence shows that the Veteran's thyroid cancer is not related to service.

3. The preponderance of the evidence shows that the Veteran's scleroderma and Raynaud's syndrome are not related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for thyroid cancer have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for scleroderma and Raynaud's syndrome have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a February 2007 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of the claim.  The RO has obtained service treatment and post-service treatment records.  A VA examination was obtained in August 2013.  The Board finds that the examination is adequate for VA purposes; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen  v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted in the introduction section above, the Veteran had additional service in the Air Force Reserves.  With respect to her reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6. ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).

Under certain circumstances, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107, 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Multiple Sclerosis

The Veteran seeks service connection for multiple sclerosis, which she attributes to exposure to d-Phenothrin.  The Veteran contends that she sprayed d-Phenothrin on aircraft upon entering and leaving foreign countries while serving as a loadmaster in the Air Force Reserves.  In June 2013, the JSRRC Coordinator issued a memorandum conceding exposure to Aerosol d-Phenothrin. 

The Veteran also contends that she is entitled to service connection for multiple sclerosis on a presumptive basis.  As noted above, certain chronic diseases, including multiple sclerosis, are presumed to have been incurred in service if they manifested to a compensable degree (i.e., to a degree of 10 percent or more) within a specified period of time after separation from service.  For multiple sclerosis this period is seven years.  38 C.F.R. §§ 3.307, 3.309.  As any manifestation of multiple sclerosis is rated 30 percent disabling, any manifestation within the seven year presumptive period would be to a compensable degree.  38 C.F.R. § 4.124a, Diagnostic Code 8018 (2015).  There is no requirement that a disease be diagnosed during the presumptive period.  Rather, presumptive service connection may be warranted where characteristic manifestations of the disease to the required degree are shown by acceptable medical or lay evidence during the presumptive period.  In this regard, symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments, it may gain considerable significance.  Therefore, service connection on a presumptive basis may be warranted where a subsequent review of the symptoms present during the relevant period demonstrates that a chronic disease manifested to a compensable degree within that period, notwithstanding the absence of a contemporaneous diagnosis.  38 C.F.R. § 3.307.

Here, the Veteran's service treatment records are silent for any complaints, treatment or diagnosis of multiple sclerosis.  Clinical evaluations conducted throughout service, including at the Veteran's August 1983 separation examination, show no findings of multiple sclerosis.  

A private treatment record from March 1990 reveals symptoms of multiple sclerosis.  Neck pain, paresthesias, tingling and numbness in the entire left upper extremity was noted.  The private physician, Dr. A.K., concluded that the Veteran's symptoms are suspicious of a demyelinating disease; particularly multiple sclerosis.  In providing this opinion, Dr. A.K. referred to July 1989 MRI results of the cervical spine, which revealed a subtle area of high intensity signal at the C2-3 level.   It was also noted that she had been given a diagnosis of possible multiple sclerosis in 1989.  

A December 1998 operative record reveals a significant history of multiple sclerosis.  November 2003 MRI results of the cervical spine show an impression of a demyelinating disease.  A January 2007 private examination report shows a questionable history of multiple sclerosis.  VA treatment records from April 2007 to April 2009 also reveal a current diagnosis and treatment for multiple sclerosis.  

A VA examination was obtained in August 2013.  The diagnosis was multiple sclerosis.  The examiner opined that it is less likely that d-Phenothrin is the cause of the Veteran's condition.  The examiner reasoned that d-Phenothrin has not been shown to be the cause of a central nervous system condition and in particular multiple sclerosis.  The National Pesticide Information Center states that no human data was found on the chronic effects of d-phenothrin. 

Affording the Veteran the benefit of doubt, the Board finds that service connection is warranted on a presumptive basis.  As discussed above, multiple sclerosis will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within seven years following active service.  In March 1990, less than 7 years after separation, Dr. A.K. concluded that the Veteran's symptoms are suspicious of a demyelinating disease; particularly multiple sclerosis.  The Board finds Dr. A.K's opinion highly probative as it was based on a review of the relevant records and included an explanation for the conclusions reached.  Although multiple sclerosis was not definitively diagnosed within the presumptive period, this is not required in order to grant service connection.  See 38 C.F.R. § 3.307(c).  Thus, the Board finds that the evidence is at least evenly balanced as to whether multiple sclerosis manifested within seven years of discharge from service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for multiple sclerosis on a presumptive basis is warranted.

B. Thyroid Condition 

The Veteran seeks service connection for thyroid cancer, which she attributes to Aerosol d-Phenothrin exposure.  The Veteran contends that she sprayed d-Phenothrin on aircraft upon entering and leaving foreign countries while serving as a loadmaster in the Air Force Reserves.  In June 2013, the JSRRC Coordinator issued a memorandum conceding exposure to Aerosol d-Phenothrin. 

The Veteran's service treatment records show no complaints, treatment, or diagnosis of a thyroid condition.  Clinical evaluations performed during the Veteran's active and Reserve duty (June 1979, January 1982, August 1983, April 1985) show no abnormalities with the endocrine system.  In Reports of Medical History (June 1979, August 1983, April 1985, May 1986) the Veteran denied a history of thyroid trouble.  

Private treatment records from March 1990 reflect an enlarged thyroid.  However, blood tests reveal normal thyroid function.  December 1998 laboratory results reveal a clinical history of a mass in the right thyroid gland.  The diagnosis was papillary carcinoma.  That same month, the Veteran underwent a total thyroidectomy.  Follow-up treatment records reveal a diagnosis of hypothyroidism, secondary to the thyroid surgery.  In February 2000, the Veteran was seen for residual thyroid tissue in the neck.  The impression was radioiodine thyroid tumor treatment.  Subsequent VA treatment records show a history of thyroid cancer and hypothyroidism.

The Veteran underwent a VA examination in August 2013.  The examiner noted that the Veteran was diagnosed with malignant neoplasm of the thyroid in December 1998 and currently has hypothyroidism and hyperparathyroidism as residuals of her treatment.  The examiner opined that it is less likely than not that the Veteran's thyroid cancer was caused or aggravated by exposure to d-Phenothrin.  In providing this opinion, the examiner reasoned that there is no conclusive evidence or peer reviewed medical research available to support a connection between d-Phenothrin and thyroid cancer.  

Based on the evidence of record, the Board finds that service connection for thyroid cancer is not warranted.  There is no competent evidence linking the Veteran's thyroid cancer to service, including d-Phenothrin exposure.  Service treatment records do not show any complaints, treatment or diagnosis of thyroid cancer.  Clinical evaluations conducted during service show no abnormalities of the endocrine system.  Also, the Veteran consistently denied a history of thyroid trouble while in service.  In a September 2015 appellant brief, the Veteran's representative argues that the Veteran complained of swelling in the neck in service.  However, the medical evidence does not support this allegation.  Post-service treatment records also do not attribute the Veteran's thyroid cancer to service, including d-Phenothrin exposure.  

To determine the etiology of her thyroid cancer, a VA examination was conducted in August 2013.  As stated above, the VA examiner opined that it is less likely than not that the Veteran's thyroid cancer was caused or aggravated by exposure to d-Phenothrin.  The examiner noted that there is no conclusive evidence or peer reviewed medical research available to support a connection between d-Phenothrin and thyroid cancer.  The Board finds that this opinion is highly probative evidence against the Veteran's service connection claim.  The opinion is based on the current physical findings, to which the examination report refers in detail.  In addition, the examiner considered the Veteran's medical history and provided an adequate rationale for his opinion.

The only other evidence which purports to link the Veteran's thyroid cancer to d-Phenothrin exposure in service are the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

Without competent and credible evidence of an association between the Veteran's condition and her service, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107.

C. Scleroderma and Raynaud's syndrome

The Veteran seeks service connection for scleroderma and Raynaud's syndrome.  She attributes these conditions to Aerosol d-Phenothrin exposure.  The Veteran contends that she sprayed d-Phenothrin on aircraft upon entering and leaving foreign countries while serving as a loadmaster in the Air Force Reserves. 
In June 2013, the JSRRC Coordinator issued a memorandum conceding exposure to Aerosol d-Phenothrin. 

However, after reviewing the record, the Board finds that service connection for scleroderma and Raynaud's syndrome is not warranted on a direct basis.  There is no medical evidence linking these conditions to the Veteran's service, including d-Phenothrin exposure.  The Veteran's service treatment records do not show any complaints, treatment, or diagnoses for scleroderma or Raynaud's syndrome.  Clinical evaluations performed during the Veteran's active and Reserve duty (June 1979, January 1982, August 1983, April 1985) show no abnormalities with the skin, vascular system, lower extremities, or upper extremities.  In Reports of Medical History (June 1979, August 1983, April 1985, May 1986) the Veteran denied a history of skin disease. 

Post-service treatment records also do not attribute the Veteran's scleroderma or Raynaud's syndrome to service, including exposure to d-Phenothrin.  The Veteran's private and VA treatment records merely show diagnoses and treatment for these conditions.  

Furthermore, the record contains a VA medical opinion, which indicates that d-Phenothrin is not related to nor causes scleroderma or Raynaud's syndrome.  The Veteran was afforded a VA examination in August 2013.  The examiner diagnosed Raynaud phenomenon and scleroderma and opined that it is less likely than not that these conditions were caused or aggravated by exposure to d-Phenothrin.  The examiner acknowledged that d-Phenothrin is a known skin irritant that can cause paresthesias with direct contact with the skin.  However, the examiner noted that the paresthesias resolve within 24 to 48 hours.  The examiner also noted that the Veteran's symptoms of Raynaud's were not documented during military service and that the condition is associated with her CREST syndrome.  With regard to the Veteran's scleroderma, the examiner noted that d-Phenothrin is not a known cause of scleroderma or CREST.  Medical literature does not support that d-Phenothrin is the etiology of either condition.

The only other evidence which purports to link the Veteran's scleroderma and Raynaud's syndrome to service are the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current conditions manifested within one year of service separation.  38 C.F.R. § 3.307.  The medical evidence begins to show treatment for the Raynaud's syndrome and scleroderma in the late 1990's.  Furthermore, service connection is not warranted under 38 C.F.R. § 3.303(b) , as there is no evidence showing that the Veteran's current conditions manifested in service, or that the Veteran had Raynaud's syndrome or scleroderma during service or a continuity of symptoms after service.

In light of the above discussion, the Board finds that the claim of entitlement to service connection for Raynaud's syndrome and scleroderma must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107.



ORDER

Service connection for multiple sclerosis (MS) is granted. 

Service connection for thyroid cancer is denied. 

Service connection for scleroderma and Raynaud's syndrome is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


